Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 1 of 18 Page ID #:142



    1   Richard A. Lazenby (State Bar No. 202105)
        Email: rlazenby@victorrane.com
    2   Michael Cutler (State Bar No. 298875)
    3   Email: mcutler@victorrane.com
        VICTOR RANE
    4   9350 Wilshire Blvd., Suite 308
    5   Beverly Hills, California 90212
        Telephone: (310) 388-4849
    6   Facsimile: (310) 388-4869
    7
        Attorneys for Defendant
    8   FRONTIER AIRLINES, INC.
    9
        -and-
   10
   11   AND ALL THE PARTIES LISTED ON THE SIGNATURE PAGE
   12
   13                           UNITED STATES DISTRICT COURT

   14                         CENTRAL DISTRICT OF CALIFORNIA
   15
   16   JAMES COOK, an individual,           )         Case No.:2:19-cv-04783-MWF
                                                       (MAAx)
                                             )
   17               Plaintiff,
                                             )         STIPULATION AND
   18          vs.                           )         PROTECTIVE ORDER
                                             )
   19   FRONTIER AIRLINES, INC., a           )
   20   Colorado Corporation; DOES 1 through )
        10, et al.,
                                             )
   21                                        )
                    Defendants.
   22                                        )
                                             )
   23                                        )
   24
   25   1.      PURPOSES AND LIMITATIONS
   26           Discovery in this action is likely to involve production of confidential,
   27   proprietary, or private information for which special protection from public
   28   disclosure and from use for any purpose other than prosecuting this litigation may
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 2 of 18 Page ID #:143



    1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    2   enter the following Stipulated Protective Order. The parties acknowledge that this
    3   Stipulated Protective Order does not confer blanket protections on all disclosures or
    4   responses to discovery and that the protection it affords from public disclosure and
    5   use extends only to the limited information or items that are entitled to confidential
    6   treatment under the applicable legal principles. The parties further acknowledge, as
    7   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
    8   them to file confidential information under seal; Local Rule 79-5 sets forth the
    9   procedures that must be followed and the standards that will be applied when a
   10   party seeks permission from the Court to file material under seal. Discovery in this
   11   action is likely to involve production of confidential, proprietary, or private
   12   information for which special protection from public disclosure and from use for
   13   any purpose other than prosecuting this litigation may be warranted.
   14         This Order shall govern any information produced in this litigation by any
   15   party or third party, in any form (including, but not limited to, documents, magnetic
   16   media, answers to interrogatories, responses to document demands, responses to
   17   requests for admissions, and deposition testimony and transcripts), when there is an
   18   objectively reasonable basis for the party producing the information to believe in
   19   good faith that the information to be produced contains private, proprietary,
   20   sensitive, trade secret, non-public financial or medical information.
   21
   22   2.    GOOD CAUSE STATEMENT
   23         Plaintiff alleges that he was not provided with a disability accommodation
   24   when he was a passenger on Frontier flight 1517 from San Antonio, TX to Ontario,
   25   CA on January 6, 2018. To facilitate productive discovery, the parties need to
   26   exchange documents, items, and information of private, confidential, and/or
   27   proprietary nature. Prior to production, no party can effectively evaluate the claims
   28   of the other as to the need for protection. Thus, a means that enables the production
                                                   2
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 3 of 18 Page ID #:144



    1   of documents at least to the point of evaluating the asserted need for protection, as
    2   well as an order specifying how such documents need to be treated, is required in
    3   this case. Moreover, pursuant to the terms of this Order, any document designated
    4   as confidential where that designation is disputed can be identified as such and the
    5   matter submitted to the Court for resolution.
    6         In the absence of this Order, the Court would have to evaluate many
    7   documents individually, and this task would burden the Court’s processes and slow
    8   discovery. As to those documents that are entitled to protection, disclosure of such
    9   confidential information is likely to prejudice the legitimate business, competitive,
   10   and/or privacy interests of parties, or of third parties.
   11         A protective order is thus needed in this action to enable the documents to
   12   be evaluated and to protect against unauthorized disclosure of confidential
   13   information and to ensure that such information will be used only for purposes of
   14   this action. A protective order will also expedite the flow of discovery materials,
   15   protect the integrity of truly confidential information, promote the prompt
   16   resolution of disputes over confidentiality, and facilitate the preservation of
   17   material worthy of protection.
   18
   19
   20   3.    DEFINITIONS

   21         3.1.   Action: This Protective Order shall apply to proceedings and

   22                discovery in the above-captioned case known as James Cook v.

   23                Frontier Airlines, Inc., et al., Case No. 2:19-cv-04783-MWF (MAAx).

   24         3.2.   Challenging Party: A Party or Nonparty that challenges the

   25                designation of information or items under this Stipulated Protective

   26                Order.

   27         3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of

   28                how it is generated, stored or maintained) or tangible things that

                                                    3
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 4 of 18 Page ID #:145



    1               qualify for protection under Federal Rule of Civil Procedure 26(c), and
    2               as specified above in the Good Cause Statement.
    3               “Confidential” shall mean and include, without limitation, any
    4               information that implicates personal privacy, information that concerns
    5               or relates to proprietary information, trade secrets, non-public
    6               commercial, financial, pricing, budgeting and/or accounting
    7               information, non-public information about existing and potential
    8               customers, marketing studies, performance and projections, non-public
    9               business strategies, decisions and/or negotiations, personnel
   10               compensation, evaluations and other employment information, non-
   11               public risk management practices and strategies, non-public
   12               agreements with third parties, and confidential proprietary information
   13               about affiliates, parents, subsidiaries and third parties with whom the
   14               parties to this action have or have had business relationships, personal
   15               identifying information for individuals who are not parties to this
   16               lawsuit, health and medical information, and financial and
   17               employment records. For purposes of this section, “trade secrets”
   18               means information, including a formula, pattern, compilation,
   19               program, device, method, technique, or process, that: (1) derives
   20               independent economic value, actual or potential, from not being
   21               generally known to the public or to other persons who can obtain
   22               economic value from its disclosure or use; and (2) is the subject of
   23               efforts that are reasonable under the circumstances to maintain its
   24               secrecy.
   25        3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
   26               as their support staff).
   27        3.5.   Designating Party: A Party or Nonparty that designates information or
   28               items that it produces in disclosures or in responses to discovery as
                                                 4
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 5 of 18 Page ID #:146



    1               “CONFIDENTIAL.”
    2        3.6.   Disclosure or Discovery Material: All items or information, regardless
    3               of the medium or manner in which it is generated, stored, or
    4               maintained (including, among other things, testimony, transcripts, and
    5               tangible things), that is produced or generated in disclosures or
    6               responses to discovery in this matter.
    7        3.7.   Expert: A person with specialized knowledge or experience in a
    8               matter pertinent to the litigation who has been retained by a Party or its
    9               counsel to serve as an expert witness or as a consultant in this Action.
   10        3.8.   In-House Counsel: Attorneys who are employees of a party to this
   11               Action. In-House Counsel does not include Outside Counsel of
   12               Record or any other outside counsel.
   13        3.9.   Nonparty: Any natural person, partnership, corporation, association,
   14               or other legal entity not named as a Party to this action.
   15        3.10. Outside Counsel of Record: Attorneys who are not employees of a
   16               party to this Action but are retained to represent or advise a party to
   17               this Action and have appeared in this Action on behalf of that party or
   18               are affiliated with a law firm which has appeared on behalf of that
   19               party, and includes support staff.
   20        3.11. Party: Any party to this Action, including all of its officers, directors,
   21               employees, consultants, retained experts, In-House Counsel, and
   22               Outside Counsel of Record (and their support staffs).
   23        3.12. Producing Party: A Party or Nonparty that produces Disclosure or
   24               Discovery Material in this Action.
   25        3.13. Professional Vendors: Persons or entities that provide litigation
   26               support services (e.g., photocopying, videotaping, translating,
   27               preparing exhibits or demonstrations, and organizing, storing, or
   28               retrieving data in any form or medium) and their employees and
                                                  5
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 6 of 18 Page ID #:147



    1                 subcontractors.
    2          3.14. Protected Material: Any Disclosure or Discovery Material that is
    3                 designated as “CONFIDENTIAL.”
    4          3.15. Receiving Party: A Party that receives Disclosure or Discovery
    5                 Material from a Producing Party.
    6          3.16. Documents: As used herein, the term “documents” includes all
    7                 writings, records, files, drawings, graphs, charts, photographs, emails,
    8                 videotapes, audio tapes, compact discs, electronic messages, other data
    9                 compilations from which information can be obtained, and other
   10                 tangible things subject to production under the California Rules of
   11                 Civil Procedure.
   12
   13   4.     SCOPE
   14          The protections conferred by this Stipulated Protective Order cover not only
   15   Protected Material, but also (1) any information copied or extracted from Protected
   16   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   17   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   18   that might reveal Protected Material.
   19          Any use of Protected Material at trial shall be governed by the orders of the
   20   trial judge. This Stipulated Protective Order does not govern the use of Protected
   21   Material at trial.
   22
   23   5.     DURATION
   24          Even after final disposition of this litigation, the confidentiality obligations
   25   imposed by this Stipulated Protective Order shall remain in effect until a
   26   Designating Party agrees otherwise in writing or a court order otherwise directs.
   27   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   28   defenses in this Action, with or without prejudice; and (2) final judgment herein
                                                    6
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 7 of 18 Page ID #:148



    1   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
    2   reviews of this Action, including the time limits for filing any motions or
    3   applications for extension of time pursuant to applicable law.
    4
    5   6.    DESIGNATING PROTECTED MATERIAL
    6         6.1.   Exercise of Restraint and Care in Designating Material for Protection.
    7                      Each Party or Nonparty that designates information or items for
    8                protection under this Stipulated Protective Order must take care to
    9                limit any such designation to specific material that qualifies under the
   10                appropriate standards. The Designating Party must designate for
   11                protection only those parts of material, documents, items, or oral or
   12                written communications that qualify so that other portions of the
   13                material, documents, items, or communications for which protection is
   14                not warranted are not swept unjustifiably within the ambit of this
   15                Stipulated Protective Order.
   16                      Mass, indiscriminate, or routinized designations are prohibited.
   17                Designations that are shown to be clearly unjustified or that have been
   18                made for an improper purpose (e.g., to unnecessarily encumber the
   19                case development process or to impose unnecessary expenses and
   20                burdens on other parties) may expose the Designating Party to
   21                sanctions.
   22         6.2.   Manner and Timing of Designations.
   23                      Except as otherwise provided in this Stipulated Protective Order
   24                (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
   25                Disclosure or Discovery Material that qualifies for protection under
   26                this Stipulated Protective Order must be clearly so designated before
   27                the material is disclosed or produced.
   28
                                                    7
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 8 of 18 Page ID #:149



    1                    Designation in conformity with this Stipulated Protective Order
    2              requires the following:
    3              (a)   For information in documentary form (e.g., paper or electronic
    4                    documents, but excluding transcripts of depositions or other
    5                    pretrial or trial proceedings), that the Producing Party affix at a
    6                    minimum, the legend “CONFIDENTIAL” to each page that
    7                    contains protected material. If only a portion or portions of the
    8                    material on a page qualifies for protection, the Producing Party
    9                    also must clearly identify the protected portion(s) (e.g., by
   10                    making appropriate markings in the margins).
   11                          A Party or Nonparty that makes original documents
   12                    available for inspection need not designate them for protection
   13                    until after the inspecting Party has indicated which documents it
   14                    would like copied and produced. During the inspection and
   15                    before the designation, all of the material made available for
   16                    inspection shall be deemed “CONFIDENTIAL.” After the
   17                    inspecting Party has identified the documents it wants copied
   18                    and produced, the Producing Party must determine which
   19                    documents, or portions thereof, qualify for protection under this
   20                    Stipulated Protective Order. Then, before producing the
   21                    specified documents, the Producing Party must affix the legend
   22                    “CONFIDENTIAL” to each page that contains Protected
   23                    Material. If only a portion or portions of the material on a page
   24                    qualifies for protection, the Producing Party also must clearly
   25                    identify the protected portion(s) (e.g., by making appropriate
   26                    markings in the margins).
   27              (b)   For testimony given in depositions, that the Designating Party
   28                    identify the Disclosure or Discovery Material on the record,
                                                8
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 9 of 18 Page ID #:150



    1                     before the close of the deposition, all protected testimony.
    2               (c)   For information produced in nondocumentary form, and for any
    3                     other tangible items, that the Producing Party affix in a
    4                     prominent place on the exterior of the container or containers in
    5                     which the information is stored the legend “CONFIDENTIAL.”
    6                     If only a portion or portions of the information warrants
    7                     protection, the Producing Party, to the extent practicable, shall
    8                     identify the protected portion(s).
    9        6.3.   Inadvertent Failure to Designate.
   10                     If timely corrected, an inadvertent failure to designate qualified
   11               information or items does not, standing alone, waive the Designating
   12               Party’s right to secure protection under this Stipulated Protective Order
   13               for such material. Upon timely correction of a designation, the
   14               Receiving Party must make reasonable efforts to assure that the
   15               material is treated in accordance with the provisions of this Stipulated
   16               Protective Order.
   17
   18   7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
   19        7.1.   Timing of Challenges.
   20                     Any Party or Nonparty may challenge a designation of
   21               confidentiality at any time that is consistent with the Court’s
   22               Scheduling Order.
   23        7.2.   Meet and Confer.
   24                     The Challenging Party shall initiate the dispute resolution
   25               process, which shall comply with Local Rule 37.1 et seq., and with
   26               Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
   27
   28
                                                 9
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 10 of 18 Page ID #:151



    1                Conference for Discovery Disputes”).1
    2         7.3.   Burden of Persuasion.
    3                      The burden of persuasion in any such challenge proceeding shall
    4                be on the Designating Party. Frivolous challenges, and those made for
    5                an improper purpose (e.g., to harass or impose unnecessary expenses
    6                and burdens on other parties) may expose the Challenging Party to
    7                sanctions. Unless the Designating Party has waived or withdrawn the
    8                confidentiality designation, all parties shall continue to afford the
    9                material in question the level of protection to which it is entitled under
   10                the Producing Party’s designation until the Court rules on the
   11                challenge.
   12
   13   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
   14         8.1.   Basic Principles.
   15                      A Receiving Party may use Protected Material that is disclosed
   16                or produced by another Party or by a Nonparty in connection with this
   17                Action only for prosecuting, defending, or attempting to settle this
   18                Action. Such Protected Material may be disclosed only to the
   19                categories of persons and under the conditions described in this
   20                Stipulated Protective Order. When the Action reaches a final
   21                disposition, a Receiving Party must comply with the provisions of
   22                Section 14 below.
   23                      Protected Material must be stored and maintained by a
   24                Receiving Party at a location and in a secure manner that ensures that
   25                access is limited to the persons authorized under this Stipulated
   26
   27   1
         Judge Audero’s Procedures are available at
   28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                  10
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 11 of 18 Page ID #:152



    1                Protective Order.
    2         8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
    3                      Unless otherwise ordered by the Court or permitted in writing
    4                by the Designating Party, a Receiving Party may disclose any
    5                information or item designated “CONFIDENTIAL” only to:
    6                (a)   The Receiving Party’s Outside Counsel of Record, as well as
    7                      employees of said Outside Counsel of Record to whom it is
    8                      reasonably necessary to disclose the information for this Action;
    9                (b)   The officers, directors, and employees (including In-House
   10                      Counsel) of the Receiving Party to whom disclosure is
   11                      reasonably necessary for this Action;
   12                (c)   Experts of the Receiving Party to whom disclosure is reasonably
   13                      necessary for this Action and who have signed the
   14                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   15                (d)   The Court and its personnel;
   16                (e)   Court reporters and their staff;
   17                (f)   Professional jury or trial consultants, mock jurors, and
   18                      Professional Vendors to whom disclosure is reasonably
   19                      necessary or this Action and who have signed the
   20                      “Acknowledgment and Agreement to be Bound” (Exhibit A);
   21                (g)   The author or recipient of a document containing the
   22                      information or a custodian or other person who otherwise
   23                      possessed or knew the information;
   24                (h)   During their depositions, witnesses, and attorneys for witnesses,
   25                      in the Action to whom disclosure is reasonably necessary
   26                      provided: (i) the deposing party requests that the witness sign
   27                      the “Acknowledgment and Agreement to Be Bound” (Exhibit
   28                      A); and (ii) the witness will not be permitted to keep any
                                                 11
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 12 of 18 Page ID #:153



    1                      confidential information unless they sign the “Acknowledgment
    2                      and Agreement to Be Bound,” unless otherwise agreed by the
    3                      Designating Party or ordered by the Court. Pages of transcribed
    4                      deposition testimony or exhibits to depositions that reveal
    5                      Protected Material may be separately bound by the court
    6                      reporter and may not be disclosed to anyone except as permitted
    7                      under this Stipulated Protective Order; and
    8               (i)    Any mediator or settlement officer, and their supporting
    9                      personnel, mutually agreed upon by any of the parties engaged
   10                      in settlement discussions.
   11
   12   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
   13         PRODUCED IN OTHER LITIGATION
   14         If a Party is served with a subpoena or a court order issued in other litigation
   15   that compels disclosure of any information or items designated in this Action as
   16   “CONFIDENTIAL,” that Party must:
   17         (a)   Promptly notify in writing the Designating Party. Such notification
   18               shall include a copy of the subpoena or court order;
   19         (b)   Promptly notify in writing the party who caused the subpoena or order
   20               to issue in the other litigation that some or all of the material covered
   21               by the subpoena or order is subject to this Stipulated Protective Order.
   22               Such notification shall include a copy of this Stipulated Protective
   23               Order; and
   24         (c)   Cooperate with respect to all reasonable procedures sought to be
   25               pursued by the Designating Party whose Protected Material may be
   26               affected.
   27         If the Designating Party timely seeks a protective order, the Party served with
   28   the subpoena or court order shall not produce any information designated in this
                                                  12
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 13 of 18 Page ID #:154



    1   action as “CONFIDENTIAL” before a determination by the Court from which the
    2   subpoena or order issued, unless the Party has obtained the Designating Party’s
    3   permission. The Designating Party shall bear the burden and expense of seeking
    4   protection in that court of its confidential material and nothing in these provisions
    5   should be construed as authorizing or encouraging a Receiving Party in this Action
    6   to disobey a lawful directive from another court.
    7
    8   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
    9         PRODUCED IN THIS LITIGATION
   10         10.1. Application.
   11                         The terms of this Stipulated Protective Order are applicable to
   12                information produced by a Nonparty in this Action and designated as
   13                “CONFIDENTIAL.” Such information produced by Nonparties in
   14                connection with this litigation is protected by the remedies and relief
   15                provided by this Stipulated Protective Order. Nothing in these
   16                provisions should be construed as prohibiting a Nonparty from seeking
   17                additional protections.
   18         10.2. Notification.
   19                         In the event that a Party is required, by a valid discovery
   20                request, to produce a Nonparty’s confidential information in its
   21                possession, and the Party is subject to an agreement with the Nonparty
   22                not to produce the Nonparty’s confidential information, then the Party
   23                shall:
   24                (a)      Promptly notify in writing the Requesting Party and the
   25                         Nonparty that some or all of the information requested is subject
   26                         to a confidentiality agreement with a Nonparty;
   27                (b)      Promptly provide the Nonparty with a copy of the Stipulated
   28                         Protective Order in this Action, the relevant discovery
                                                    13
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 14 of 18 Page ID #:155



    1                      request(s), and a reasonably specific description of the
    2                      information requested; and
    3                (c)   Make the information requested available for inspection by the
    4                      Nonparty, if requested.
    5         10.3. Conditions of Production.
    6                      If the Nonparty fails to seek a protective order from this Court
    7                within fourteen (14) days after receiving the notice and accompanying
    8                information, the Receiving Party may produce the Nonparty’s
    9                confidential information responsive to the discovery request. If the
   10                Nonparty timely seeks a protective order, the Receiving Party shall not
   11                produce any information in its possession or control that is subject to
   12                the confidentiality agreement with the Nonparty before a
   13                determination by the Court. Absent a court order to the contrary, the
   14                Nonparty shall bear the burden and expense of seeking protection in
   15                this Court of its Protected Material.
   16
   17   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   19   Protected Material to any person or in any circumstance not authorized under this
   20   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
   21   writing the Designating Party of the unauthorized disclosures, (2) use its best
   22   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
   23   person or persons to whom unauthorized disclosures were made of all the terms of
   24   this Stipulated Protective Order, and (4) request such person or persons to execute
   25   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
   26
   27   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   28         PROTECTED MATERIAL
                                                  14
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 15 of 18 Page ID #:156



    1         When a Producing Party gives notice to Receiving Parties that certain
    2   inadvertently produced material is subject to a claim of privilege or other
    3   protection, the obligations of the Receiving Parties are those set forth in Federal
    4   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    5   whatever procedure may be established in an e-discovery order that provides for
    6   production without prior privilege review. Pursuant to Federal Rule of Evidence
    7   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
    8   of a communication or information covered by the attorney-client privilege or work
    9   product protection, the parties may incorporate their agreement in the Stipulated
   10   Protective Order submitted to the Court.
   11
   12   13.   MISCELLANEOUS
   13         13.1. Right to Further Relief.
   14                       Nothing in this Stipulated Protective Order abridges the right of
   15                any person to seek its modification by the Court in the future.
   16         13.2. Right to Assert Other Objections.
   17                       By stipulating to the entry of this Stipulated Protective Order, no
   18                Party waives any right it otherwise would have to object to disclosing
   19                or producing any information or item on any ground not addressed in
   20                this Stipulated Protective Order. Similarly, no Party waives any right
   21                to object on any ground to use in evidence of any of the material
   22                covered by this Stipulated Protective Order.
   23         13.3. Filing Protected Material.
   24                       A Party that seeks to file under seal any Protected Material must
   25                comply with Local Rule 79-5. Protected Material may only be filed
   26                under seal pursuant to a court order authorizing the sealing of the
   27                specific Protected Material at issue. If a Party's request to file
   28                Protected Material under seal is denied by the Court, then the
                                                   15
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 16 of 18 Page ID #:157



    1                Receiving Party may file the information in the public record unless
    2                otherwise instructed by the Court.
    3
    4   14.   FINAL DISPOSITION
    5         After the final disposition of this Action, within sixty (60) days of a written
    6   request by the Designating Party, each Receiving Party must return all Protected
    7   Material to the Producing Party or destroy such material. As used in this
    8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    9   summaries, and any other format reproducing or capturing any of the Protected
   10   Material. Whether the Protected Material is returned or destroyed, the Receiving
   11   Party must submit a written certification to the Producing Party (and, if not the
   12   same person or entity, to the Designating Party) by the 60-day deadline that
   13   (1) identifies (by category, where appropriate) all the Protected Material that was
   14   returned or destroyed and (2) affirms that the Receiving Party has not retained any
   15   copies, abstracts, compilations, summaries or any other format reproducing or
   16   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   17   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
   18   and hearing transcripts; legal memoranda; correspondence; deposition and trial
   19   exhibits; expert reports; attorney work product; and consultant and expert work
   20   product, even if such materials contain Protected Material. Any such archival
   21   copies that contain or constitute Protected Material remain subject to this Stipulated
   22   Protective Order as set forth in Section 5.
   23   15.   VIOLATION
   24         Any violation of this Stipulated Order may be punished by any and all
   25   appropriate measures including, without limitation, contempt proceedings and/or
   26   monetary sanctions.
   27   / /
   28   / /
                                                  16
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 17 of 18 Page ID #:158



    1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

    2
    3     Dated:_________________________        Dated:______________________
    4     By: __________________________         By:________________________
    5         Richard A. Lazenby                     Jonathan A. Michaels
              Michael Cutler                         Thomas S. Van
    6         VICTOR RANE                            Audrey L. Beck
    7         Attorneys for Defendant                MLG, APLC
              FRONTIER AIRLINES, INC.                Attorneys for Plaintiff
    8                                                JAMES COOK
    9
   10   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   11
   12   Dated:08/04/20
   13                                            Hon. Maria A. Audero
                                                 United States Magistrate Judge
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            17
Case 2:19-cv-04783-MWF-MAA Document 33 Filed 08/04/20 Page 18 of 18 Page ID #:159



    1                                           EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I,                                  [full name], of
    4                           [address], declare under penalty of perjury that I have read in its
    5   entirety and understand the Stipulated Protective Order that was issued by the
    6   United States District Court for the Central District of California on
    7   [date] in the case of
    8   [case name and number]. I agree to comply with and to be bound by all the terms
    9   of this Stipulated Protective Order, and I understand and acknowledge that failure
   10   to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any
   12   information or item that is subject to this Stipulated Protective Order to any person
   13   or entity except in strict compliance with the provisions of this Stipulated Protective
   14   Order.
   15           I further agree to submit to the jurisdiction of the United States District Court
   16   for the Central District of California for the purpose of enforcing the terms of this
   17   Stipulated Protective Order, even if such enforcement proceedings occur after
   18   termination of this action. I hereby appoint                                 [full name]
   19   of                                                       [address and telephone number]
   20   as my California agent for service of process in connection with this action or any
   21   proceedings related to enforcement of this Stipulated Protective Order.
   22
   23   Signature:
   24   Printed Name:
   25   Date:
   26   City and State Where Sworn and Signed:
   27
   28
                                                     18
